Citation Nr: 0836494	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-13 455A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left elbow fracture.

2.  Entitlement to an initial compensable rating for 
residuals of a right heel fracture.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to April 
1987 and from November 2001 to September 2003.  

In a rating action dated in September 2005, the RO awarded 
service connection for residuals of a left elbow fracture and 
for residuals of a right heel fracture; the RO assigned a 
noncompensable rating for both disabilities.

In correspondence from the RO dated in April 2007, the RO 
provided a substantive appeal form (VA Form 9) to the 
veteran.  The veteran has not filed any substantive appeal. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2. The appellant did not submit any substantive appeal (VA 
Form 9).


CONCLUSION OF LAW

The appellant did not perfect a timely appeal as to the 
September 2005 rating decision that granted service 
connection for left elbow and right heel disabilities and 
assigned noncompensable ratings.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101, 20.302, 20.303, 20.305 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The timeliness of a substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law, and not 
on the underlying facts or development of the facts.  In such 
a case, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) has no application.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

Untimely Substantive Appeal  Laws and Regulations

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2008).

A substantive appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
See 38 C.F.R. § 20.202 (2008).  The substantive appeal must 
be filed within 60 days after mailing of the SOC, or within 
the remainder of the one year period from the mailing of 
notification of the determination being appealed.  See 38 
C.F.R. § 20.302.  Extensions of time for filing a substantive 
appeal may be granted for good cause.  See 38 C.F.R. § 20.303 
(2008).

Questions as to timeliness or adequacy of the substantive 
appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 
(2008).



Factual Background and Analysis

In March 2005, the veteran requested, in pertinent part, 
service connection for residuals of a left elbow fracture and 
residuals of a right heel fracture.  In a September 2005 
rating decision, the RO awarded service connection for 
residuals of a left elbow fracture and residuals of a right 
heel fracture and assigned a noncompensable rating, effective 
March 23, 2005.  The RO denied the veteran's other claims in 
the same rating decision.  In a letter dated in September 
2005, the RO notified the veteran of the September 2005 
decision and rating action.  In March 2006, the veteran 
submitted a statement indicating that he disagreed with the 
decision and wanted to appeal it.  In a letter dated in 
January 2007, the RO informed the veteran that it could not 
accept his March 2006 statement as a notice of disagreement 
because he did not specify the rating decision or the 
issue(s) with which he disagreed.  In February 2007, the 
veteran filed a notice of disagreement that was accepted by 
the RO.

In April 2007, the RO issued an SOC that continued the 
noncompensable ratings for his left elbow and right heel 
disabilities.  In a letter attached to the SOC, the RO 
enclosed a substantive appeal form (VA Form 9) and explained 
that the veteran must file a formal appeal within 60 days of 
the date of this letter or within the remainder, if any, of 
the one-year period from the date of the letter notifying him 
of the action that he appealed. 

Following a May 2007 VA examination of the veteran's service-
connected left elbow and right heel disabilities, the RO 
issued a supplemental SOC (SSOC) in October 2007 and provided 
an addition 60 days to submit any comments.  No substantive 
appeal or additional comments have been received from the 
veteran.

Therefore, the Board must dismiss the claims for an initial 
compensable rating received in a February 2007 NOD on the 
basis that a substantive appeal was not received regarding 
these issues.  Absent a timely filed substantive appeal, or a 
timely request for an extension of time for submission, the 
Board is without jurisdiction to adjudicate the claims, and 
this matter must be dismissed.  38 C.F.R. § 20.101. The law 
and regulations are controlling.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The case is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


